DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. Regarding the rejection of claims 21 and 34 under 35 U.S.C. 103 as being unpatentable over Binmoeller in view of Blanc, applicant argues Blanc describes an elastic prosthesis that includes four wires and thus four spirals which is in contrast to the claimed first and second spirals only. This is not persuasive because while Blanc shows four spirals in fig.1, Blanc recites “The prosthesis 5 described above may comprise any number of wires starting with two” in col.5, ll.31-32, therefore Blanc also describes the option for first and second spirals only in describing that the prosthesis may comprise two wires. 
Applicant further argues that Blanc discloses the spiral pitch is not the same along the whole of the length of the prosthesis which is in contrast to claim 21 which requires that each of the first and second spirals includes a uniform pitch. This is not persuasive because the claims do not specify that the pitch is a uniform pitch for any particular length or location on the device. Either of P1 or P2 of Blanc are considered “a uniform pitch” since the pitch of the spirals within portions of the device are uniform at least where P1 and P2 are shown in fig.1. The claims do not require that the pitch is uniform along the whole length of the prosthesis from edge to edge. Therefore since Blanc teaches uniform pitch P1 and uniform pitch P2, Blanc teaches the feature of at least “a uniform pitch”. The examiner also notes that the instant application states “It should be appreciated that although each of the sleeves are shown with a uniform configuration, it is also contemplated that the pitch and/or width of the coiled sections can vary in the individual sleeve to provide regions of the sleeve with different absorption rates” on pg.10 at 
Regarding the rejection of claims 1-4, 7, 25, 26, 32, 35, and 36 under 35 U.S.C. 103 as being unpatentable over Binmoeller, in view of Blanc in further view of Asconeguy, applicant argues the prosthesis of Blanc includes four wires whereas independent claim 21 recites first and second spirals only. This is not persuasive because independent claims 1 and 26 are not limited to first and second spirals only. Also, as discussed above, Blanc does teach first and second spirals only in stating that the stent may comprise “two” specifically. Applicant argues Blanc includes a variable pitch while claims 1, 21, and 26 require a uniform pitch. This is not persuasive because, as discussed above, the claims do not require a uniform pitch for the whole length of the prosthesis from edge to edge therefore the portions at P1 and P2 of Blanc may each be considered “a uniform pitch” since the pitch is uniform in these regions. It is further noted that Asconeguy teaches the pitch of adjacent windings of the ribbon may be generally constant along the entire length of the implant or may vary along a portion of a length of the implant (par.10). Therefore, it would have been further obvious to form the first and second spirals such that each spiral has a uniform pitch along an entire length of the implant since Asconeguy teaches a constant or variable pitch are both equally suitable for use in the implant design, therefore it would have been obvious to select the constant pitch option.
Regarding the rejection of claims 1-5, 7, 8, 10, 21, 25, 26, 30, 32, and 34-36 under 35 U.S.C. 103 as being unpatentable over Stack in view of Asconeguy in view of Blanc in view of Reo, applicant argues incorporating the structures described in Blanc would result in a device having spirals with a variable pitch as opposed to a uniform pitch as claimed. This is not persuasive because Asconeguy teaches that the implant can comprise spirals having a pitch that is generally constant along an entire length of the implant or can have a pitch that varies along at least a portion of a length of the implant in par.10. Accordingly, it would have been obvious to select a constant pitch along the entire length of the implant 
The argument that incorporating the structures described in Blanc would result in a device having spirals with a variable pitch is further not persuasive because combining references in a rejection does not require combining each and every feature of the teaching reference into the main reference. In this rejection Blanc is relied upon to teach free ends of spirals which improves longitudinal attachment and retention of the prosthesis in the conduit (Blanc col.2, ll.4-7 and col.4, ll.12-15). The rejection does not rely upon the varying pitch taught by Blanc, and does not bodily incorporate each feature of Blanc into the combination of the prior art references. It is also noted that the claims only require “a uniform pitch” and do not specify a uniform pitch for the whole length of the device or at any particular location. Therefore, Blanc actually teaches spirals having a uniform pitch since the spirals have portions with a uniform pitch at P1 and P2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller 2007/0293885 (hereafter referred to as Binmoeller) in view of Blanc 5,749,919 (hereafter referred to as Blanc). Note: this ground of rejection is applied for claims which do not require a covering material or a width greater than a thickness.
Regarding claim 21, Binmoeller discloses a device for treating obesity, the device comprising a sleeve 50 configured and dimensioned for insertion into a patient's duodenum (fig.16A), the sleeve 
Blanc teaches a coiled sleeve capable of use in the digestive tract (col.7, ll.50-54), in the same field of endeavor, wherein the sleeve comprises first and second spirals only (see col.5, ll.31-32 for two wires) wherein each of the first and second spirals includes free opposing first and second ends (fig.1; col.2, ll.4-7), a uniform pitch (considered either uniform pitch P1 or uniform pitch P2; fig.1), and a helical configuration wound in a single, continuous direction from the first end to the second end (fig.1), the sleeve being configured such that the first end of the first spiral is axially aligned with the first end of the second spiral and the second end of the first spiral is axially aligned with the second end of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second coil to the sleeve of Binmoeller such that the sleeve comprises first and second spirals only wherein each of the first and second spirals includes free opposing first and second ends, a uniform pitch, and a helical configuration wound in a single, continuous direction from the first end to the second end, the sleeve being configured such that the first end of the first spiral is axially aligned with the first end of the second spiral and the second end of the first spiral is axially aligned with the second end of the second spiral as taught by Blanc in order to increase the longitudinal attachment and retention of the sleeve in the duodenum.
Regarding claim 34, see Blanc fig.1 which shows that each of the spirals is devoid of any directional changes. Directional changes is interpreted as relating to the “direction” of the helical configuration wound in a single, continuous “direction” as recited in claim 21.
Claims 1-4, 7, 25, 26, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller in view of Blanc as applied to claim 21 above, and further in view of Asconeguy et al. 2016/0193059 (hereafter referred to as Asconeguy).
Regarding claims 1, 25, and 26, Binmoeller in view of Blanc discloses the invention substantially as claimed and as discussed above including a sleeve comprising two spirals each wound in a single, continuous direction having aligned free ends, and forming a plurality of blocking and absorption areas. The blocking areas of the sleeve of Binmoeller in view of Blanc together define a total blocking area and the first food absorption areas of the sleeve of Binmoeller in view of Blanc together define a first total absorption area. Blanc further teaches that the cross-section of the material can be round, ellipsoidal, or flat (col.7, ll.35-36) but Binmoeller in view of Blanc does not disclose that the material of the first and second spirals, prior to being coiled, defines an axial length, a lateral width extending transversely in 
Asconeguy teaches a coiled sleeve capable of use in the duodenum (par.12), in the same field of endeavor, wherein material of spirals, prior to being coiled, defines an axial length (the length is considered the longest dimension of the device), a lateral width extending transversely in relation to the axial length (considered the wider dimension of the cross-section of the ribbon material), and a thickness extending transversely in relation to the axial length and the lateral width (considered the thickness of the ribbon material), the lateral width being greater than the thickness (figs. 6A-24; see pars.6 and 53 for rectangular cross-sectional shape of the ribbon) for the purpose of helping to reduce the likelihood of migration of the implant relative to the adjacent anatomical tissue after implantation (par.53). Asconeguy further teaches the pitch of adjacent windings of the ribbon may be generally constant along the entire length of the implant or may vary along a portion of a length of the implant (par.10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the material of the first and second spirals of the sleeve of Binmoeller in view of Blanc to have a rectangular cross-section with a width greater than a thickness as taught by Asconeguy in order to further reduce the likelihood of migration of the implant relative to the duodenum. It would have been further obvious to form the first and second spirals such that each spiral has a uniform pitch along an entire length of the implant since Asconeguy teaches a constant or variable pitch are both equally suitable for use in the implant design, therefore it would have been obvious to select the constant pitch option.
Regarding claim 2, as discussed above with respect to claims 1, 21, and 26, the spirals form the blocking areas while gaps between individual coils form food absorption areas.

Regarding claim 7, the spirals taught by Blanc have a different pitch in the middle of the device (Blanc fig.1; col.2, ll.10-21).
Regarding claim 32, the spirals of Binmoeller in view of Blanc in view of Asconeguy are devoid of any folds (see at least Binmoeller fig. 16A, Blanc fig.1, and Asconeguy figs. 7A-7B).
Regarding claims 35 and 36, the helical configuration of the spirals of Binmoeller in view of Blanc in view of Asconeguy is uninterrupted and the spirals are devoid of any overlays (see at least Binmoeller fig. 16A, Blanc fig.1, and Asconeguy figs. 7A-7B).
Claims 1-5, 7, 8, 10, 21, 25, 26, 30, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al. 2003/0040804 (hereafter referred to as Stack) in view of Asconeguy in view of Blanc in view of Reo et al. 2014/0276337 (hereafter referred to as Reo). This rejection is applied to address the double helix configuration claimed as well as the porous covering material claimed.
Regarding claims 1, 2, 5, 8, 10, 21, 25, 26, and 30, Stack discloses a device 400 capable of treating obesity by limiting absorption of food through a wall of a duodenum of a patient, the device comprising a coiled sleeve configured and dimensioned for insertion into the duodenum of the patient (fig.20 shows a helical frame in combination with a covering inserted in the duodenum), the coiled sleeve having a proximal portion, a distal portion, and an intermediate portion between the distal and proximal portions (fig.20), the coiled sleeve including at least first and second spirals each having a helical configuration wound in a single continuous direction from a first end to the second end (fig.20 
Asconeguy teaches a coiled sleeve capable of use in the duodenum (par.12), in the same field of endeavor, wherein the material of spirals, prior to being coiled, defines an axial length (the length is considered the longest dimension of the device), a lateral width extending transversely in relation to the axial length (considered the wider dimension of the cross-section of the ribbon material), and a thickness extending transversely in relation to the axial length and the lateral width (considered the thickness of the ribbon material), the lateral width being greater than the thickness (figs. 6A-24; see pars.6 and 53 for rectangular cross-sectional shape of the ribbon) for the purpose of helping to reduce the likelihood of migration of the implant relative to the adjacent anatomical tissue after implantation (par.53). Asconeguy further teaches a coiled sleeve defining a single diameter including first and second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the frame of the sleeve of Stack as taught by Asconeguy such that the frame comprises first and second spirals wound in opposite directions such that the coiled sleeve includes a double helix configuration as well as spiral material having a rectangular cross-section with a width greater than a thickness as taught by Asconeguy in order to provide a frame having a very stable design and to reduce the likelihood of migration of the implant relative to the duodenum. It would have been further obvious to form the first and second spirals such that each spiral has a uniform pitch along an entire length of the implant since Asconeguy teaches a constant or variable pitch are both equally suitable for use in the implant design, therefore it would have been obvious to select the constant pitch option. While Stack in view of Asconeguy discloses the invention substantially as claimed, Stack in view of Asconeguy does not disclose that each of the spirals has free opposing first and second ends.
Blanc teaches a coiled frame capable of use in the digestive tract (col.7, ll.50-54), in the same field of endeavor, wherein the frame comprises first and second spirals only (see col.5, ll.31-32 for two wires), wherein each of the first and second spirals includes free opposing first and second ends (fig.1; col.2, ll.4-7) such that the first end of the first spiral is axially aligned with the first end of the second spiral and the second end of the first spiral is axially aligned with the second end of the second spiral 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of the sleeve of Stack in view of Asconeguy such that the sleeve comprises free opposing first and second ends for each of the spirals as taught by Blanc in order to increase the longitudinal attachment and retention of the sleeve in the duodenum. Stack in view of Asconeguy in view of Blanc does not disclose that the device defines a plurality of first food absorption areas capable of providing access to the duodenum wall to enable food absorption through the duodenum wall wherein the first food absorption areas together defining a first total absorption area, and does not disclose that the covering material comprises a plurality of pores formed in the covering material or that the covering material includes a mesh material.
Reo teaches a duodenal sleeve, in the same field of endeavor, wherein pores are formed in the sleeve material for the purpose of facilitating a desired exact amount of tissue interaction and/or barrier application to accommodate a desired physiological reaction (par.44). Reo teaches that the covering may be mesh (par.10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering material of Stack in view of Asconeguy in view of Blanc to include a mesh material having a plurality of pores, as taught by Reo in order to provide less tissue interaction as desired and in order to prevent malnutrition by allowing some nutrients to pass through the sleeve as needed. The device of Stack in view of Asconeguy in view of Blanc in view of Reo defines food absorption areas defined by a plurality of gaps extending through the first and second spirals (located between the material of the spirals) as well as food absorption areas formed by a plurality of pores formed in the covering material.

Regarding claim 7, the blocking area wherein the coils taught by Asconeguy cross have a different dimension than other blocking areas (see Asconeguy figs. 7A, 7B, and 17). Asconeguy also teaches varying the width along the length of the ribbon as desired (par.72).
Regarding claim 32, the first and second spirals of Stack in view of Asconeguy in view of Blanc in view of Reo are devoid of any folds (see Asconeguy figs. 7A, 7B, and 17).
Regarding claim 34, the first and second spirals of Stack in view of Asconeguy in view of Blanc in view of Reo are each devoid of any directional changes (see Asconeguy figs. 7A, 7B, and 17). Directional changes is interpreted as relating to the “direction” of the helical configuration wound in a single, continuous “direction” as recited in claim 21.
Regarding claims 35 and 36, the helical configuration of the spirals of Stack in view of Asconeguy in view of Blanc in view of Reo is uninterrupted and the individual spirals themselves are devoid of any overlays (see Asconeguy figs. 7A, 7B, and 17).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774